The application of the above-named defendant for a review of the sentence of ■ Ten years imposed on October 20, 1975, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed except the last five years of said sentence is hereby suspended upon the condition that defendant, along with his co-defendant, William S. Tindall, shall make restitution to the owner of the stolen vehicle in the amount of $1500 total in monthly payments within one year after his release from the prison. During the period of suspension defendant shall be under the supervision of Adult Probation and Parole and subject to their rules and regulations.
We wish to thank Bruce Moerer, of the Montana Defender Project, for his assistance to the defendant and to this Court.
*10SENTENCE REVIEW DIVISION
Jack L. Green, Chairman; Robert C. Sykes, Peter G. Meloy.